Name: 93/590/EC: Commission Decision of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  production;  agricultural policy;  agricultural activity;  health;  trade policy
 Date Published: 1993-11-13

 Avis juridique important|31993D059093/590/EC: Commission Decision of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines Official Journal L 280 , 13/11/1993 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 53 P. 0178 Swedish special edition: Chapter 3 Volume 53 P. 0178 COMMISSION DECISION of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(93/590/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2), and in particular Article 14 thereof, Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), and, in particular, Articles 5 and 7 thereof, Whereas, in conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot and mouth disease vaccines; Whereas the Commission has issued a call for tenders for the supply of antigens; Whereas the Commission has examined the submitted tenders taking into account the following factors: - the technical requirements of Annex II to Decision 91/666/EEC and other criteria mentioned in Article 5 of that Decision, - that some establishments are unable to supply the full number of doses of some antigens, - the need for the producing establishment to be in full conformity with the guidelines for good manufacturing practices (GMP); Whereas the Commission has selected RhÃ ´ne-MÃ ©rieux to supply five million doses of each of subtypes A5, A22, O1 European strain and O1 Middle East strain as a first step; whereas the establishments which will supply the other strains in Annex I to Decision 91/666/EEC will be decided after a further call for tenders; Whereas financial provisions should be made to allow the Commission to purchase these strains from RhÃ ´ne-MÃ ©rieux; Whereas, under the provisions of Article 7 of Decision 91/666/EEC, it is necessary to lay down the rules for the distribution of antigen reserves between the antigen banks, nominated in Article 1 of the said Decision; Whereas it is appropriate that each strain should be divided equally between two banks; whereas the strains stored in each bank should be related geographically to the most likely area of risk; Whereas in accordance with Article 40 of Council Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (4) shall apply; whereas, moreover, certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Community shall purchase five million doses of each of the following strains of foot-and-mouth disease antigen: - A5 European, - A22 Middle East, - O1 Middle East, - O1 European, up to a maximum cost of ECU 4 065 million. 2. The antigen mentioned in paragraph 1 shall be supplied by RhÃ ´ne-MÃ ©rieux, Pirbright Laboratory, Ash Road, Surrey, United Kingdom. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Community, with RhÃ ´ne-MÃ ©rieux. 2. The Director General of Directorate General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Communities. 3. Payment to RhÃ ´ne-MÃ ©rieux shall be made in accordance with the terms of the contract provided for in paragraph 1. Article 3 The antigen shall be divided between the four antigen banks as follows: (a) Bayer, Cologne and the Institute for Animal health, Pirbright: 2,5 million doses of each of O1 European strain and A5 in each bank; (b) LNPB, Lyon and 1ZP, Brescia: 2,5 million doses of each of O1 Middle East strain and A22 in each bank. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. (3) OJ No L 368, 31. 12. 1991, p. 21. (4) OJ No L 94, 28. 4. 1970, p. 13.